Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/21/2017. It is noted, however, that applicant has not filed a certified copy of the CN2017117775 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/05/2020 and 01/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).

	
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 is missing a space in “photographingof the second picture”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in claim 10;
Communications interface
Photographing apparatus

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Communication interface will be interpreted to be a transceiver based on paragraph 0044 of the specification.
Photographing apparatus will be interpreted to be a camera based on paragraph 0077 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite; “wherein the first detection model is a detection model corresponding to the first intersection”, which is unclear on the relationship between the model and the first intersection.
	Claims 1 and 10 additionally recite; “the first detection model being obtained by a server through training based on signal light pictures corresponding to the first intersection and signal light statuses in the signal light pictures”, which is unclear as to whether the model is trained on the server, or if training is performed to obtain the model.
Similarly, Claims 4 and 13 recite “the first information further comprises the first direction with a correspondence among the second picture, the detection result, the identifier of the first intersection, and the first direction”, which is unclear on the relationship between the recited elements.
	Similarly, Claims 5 and 14 recite “the first information further comprises the first direction with a correspondence among the second picture, the detection result, the identifier of the first intersection, the first direction, and the identifier of the first lane”, which is unclear on the relationship between the recited elements.
	Similarly, Claim 6 recites; “a correspondence among the second picture, the detection result, and the identifier of the first intersection”, which is unclear regarding the relationship between the second picture, the detection result, and the identifier of the first intersection.

	Claim 3 recites “carries second geographical location information of the mobile device or the identifier of the first intersection…and the second geographical location information is used”. The “or”, which indicates that only the second geographical location information or the identifier of the first intersection is required, makes it unclear when the identifier of the first intersection is the one being carried, as no second geographical information would be available to be used.
	
	As a result of the indefinite terminology, the claims depending on the above claims are also rendered indefinite. Therefore, claims 2-3, 7-9, 11-12, and 16-18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raman (US20150179088A1), and further in view of Wierzynski (US20170024641A1).
Regarding claim 1, Raman teaches;
An information detection method, comprising the steps of: 
photographing (taught as capturing a photo image, paragraph 0076), by a mobile device (taught as a user device, paragraph 0076), a first picture, wherein the first picture comprises a signal light at a first intersection (taught as a photo image of the traffic light and surrounding area, paragraph 0076): and 
detecting, by the mobile device, a signal light status in the first picture (taught as determining the status of the traffic light, paragraph 0067) by using a first detection model (taught as image processing models applied to the captured image, paragraph 0076), wherein the first detection model is a detection model corresponding to [the examiner is interpreting “corresponding to” to indicate a traffic light classification, such as existing classification] the first intersection (taught as using classified models, including existing classification and knowledge of the traffic lights, paragraph 0082), the first detection model being obtained by a server (taught as obtaining models from a database on the network or server, paragraph 0081) through training based on signal light pictures corresponding to the first intersection and signal light statuses in the signal light pictures, the signal light statuses in the signal light pictures being obtained through detection using a general model (taught as using a neural network for recognition and classification of the traffic lights, paragraph 0084). However, Raman does not explicitly teach; the general model being obtained through training based on pictures in a first set and a signal light status in each picture in the first set, and the first set including signal light pictures of a plurality of intersections.  
	Wierzynski teaches; the general model being obtained through training based on pictures in a first set and a signal light status in each picture in the first set, and the first set including signal light pictures of a plurality of intersections (taught as training a learning model on a prior set of labels, paragraph 0033).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a model with training sets, as taught by Wierzynski in the neural network taught by Raman in order to improve models. As taught by Wierzynski, deep neural networks may be trained for object recognition applications (paragraph 0007). In order to analyze the image in Raman, one would apply a training set of traffic signals to a neural network as suggested in Wierzynski (paragraph 0033), and use the trained neural network to identify traffic lights in Raman (such as in paragraph 0084).

	Regarding claim 2, Raman as modified by Wierzynski teaches;
The method according to claim 1 (see claim 1 rejection). Raman further teaches; wherein before the photographing [the examiner is interpreted to mean establishing the base/training data set at some point in time], the method further comprises: 
photographing, by the mobile device, a second picture, wherein the second picture comprises a signal light at the first intersection (taught as capturing a photo image of the traffic light, paragraph 0076): 
detecting, by the mobile device, a signal light status in the second picture by using the general model, to obtain a detection result (taught as detecting the traffic light status, paragraph 0083): and 
sending, by the mobile device, first information to the server (taught as a server with stored map related information, paragraph 0051), wherein the first information comprises the second picture and the detection result, 
wherein the first information further comprises first geographical location information of the mobile device or an identifier of the first intersection (taught as detecting the geographical location of the mobile device, paragraph 0053), the first geographical location information being used by the server to determine the identifier of the first intersection (taught as using a geocoder to convert location data identified with one reference system to another reference system, paragraph 0053), with a correspondence among the second picture, the detection result, and the identifier of the first intersection (taught as information related to the traffic light, including location data, type, scale, and history of the intersections, paragraph 0054), 
wherein the first information is used by the server to store the correspondence among the second picture, the detection result, and the identifier of the first intersection (taught as storing data, including user, traffic light, location, and image processing, paragraph 0037). However, Raman does not explicitly teach;
wherein the pictures and detection results that correspond to the identifier of the first intersection and that are stored in the server are used to obtain, through training, the detection model corresponding to the first intersection.  
Wierzynski teaches; wherein the pictures and detection results that correspond to the identifier of the first intersection and that are stored in the server are used to obtain, through training, the detection model corresponding to the first intersection (taught as training a learning model on a prior set of labels, paragraph 0033).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a model with training sets, as taught by Wierzynski in the neural network taught by Raman in order to improve models. As taught by Wierzynski, deep neural networks may be trained for object recognition applications (paragraph 0007). In order to analyze the image in Raman, one would apply a training set of traffic signals to a neural network as suggested in Wierzynski (paragraph 0033), and use the trained neural network to identify traffic lights in Raman (such as in paragraph 0084).

	Regarding claim 3, Raman as modified by Wierzynski teaches;
The method according to claim 1 (see claim 1 rejection). Raman further teaches; wherein before the detecting, the method further comprises: 
36sending, by the mobile device to the server, an obtaining request used to obtain the first detection model (taught as the user device requesting information form the server, paragraph 0059), wherein the obtaining request carries second geographical location information of the mobile device (taught as sending GPS [position] data to trusted network sites, paragraph 0070) or the identifier of the first intersection, and the second geographical location information is used by the server to determine the identifier of the first intersection (taught as the information sent to identify relevant information, including numbers, text codes etc, paragraph 0040): and 
receiving, by the mobile device, the first detection model sent by the server (taught as performing image processing on the mobile device, paragraph 0037, which implies a model such as a neural network, paragraph 0084, being downloaded to the mobile device, paragraph 0037).  

Regarding claim 4, Raman as modified by Wierzynski teaches;
The method according to claim 2 (see claim 2 rejection). Raman further teaches; 
wherein the first detection model is a detection model corresponding to both the first intersection and a first direction (taught as using a neural network for recognition and classification of the traffic lights, paragraph 0084, and including specific knowledge of traffic light knowledge associating location, paragraph 0060, and accounting for lane information, paragraph 0081), 
wherein the photographing of the first picture comprises photographing the first picture in the first direction of the first intersection (taught as taking a photo image of the light by the user device, paragraph 0076, and determining the direction in which the device is oriented in, paragraph 0047, and prompts the user to face a direction, paragraph 0066, with each lane corresponding to a traffic light, paragraph 0037, and intersection data, paragraph 0053), 
wherein the photographingof the second picture comprises photographing, by the mobile device, the second picture in the first direction of the first intersection (taught as taking a photo image of the light by the user device, paragraph 0076, and determining the direction in which the device is oriented in, paragraph 0047, and prompts the user to face a direction, paragraph 0066, with each lane corresponding to a traffic light, paragraph 0037, and intersection data, paragraph 0053), 
wherein with the first information including the first geographical location information, the first geographical location information is further used by the server to determine the first direction (taught as determining, based on the received information, the direction of the user, paragraph 0057), 
wherein with the first information including the identifier of the first intersection, the first information further comprises the first direction with a correspondence among the second picture, the detection result, the identifier of the first intersection, and the first direction (taught as including specific knowledge of traffic light knowledge associating location, paragraph 0060, and accounting for lane information, paragraph 0081, in data to analyze an image), 
wherein the first information is used by the server to store the correspondence among the second picture, the detection result, the identifier of the first intersection, and the first direction (taught as including specific knowledge of traffic light knowledge associating location, paragraph 0060, and accounting for lane information, paragraph 0081, in data to analyze an image, and storing data, including user, traffic light, location, and image processing, paragraph 0037). However, Raman does not explicitly teach;
wherein pictures and detection results that correspond to the identifier of the first intersection and the first direction and that are stored in the server are used to obtain, through training, the detection model corresponding to the first intersection and the first direction. 
Wierzynski teaches; wherein pictures and detection results that correspond to the identifier of the first intersection and the first direction and that are stored in the server are used to obtain, through training, the detection model corresponding to the first intersection and the first direction (taught as training a learning model on a prior set of labels, paragraph 0033).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a model with training sets, as taught by Wierzynski in the neural network taught by Raman in order to improve models. As taught by Wierzynski, deep neural networks may be trained for object recognition applications (paragraph 0007). In order to analyze the image in Raman, one would apply a training set of traffic signals to a neural network as suggested in Wierzynski (paragraph 0033), and use the trained neural network to identify traffic lights in Raman (such as in paragraph 0084).

Regarding claim 5, Raman as modified by Wierzynski teaches;
The method according to claim 2 (see claim 2 rejection). Raman further teaches; 
wherein the first detection model is a detection model corresponding to the first intersection, the first direction, and a first lane (taught as using a neural network for recognition and classification of the traffic lights, paragraph 0084, and including specific knowledge of traffic light knowledge associating location, paragraph 0060, and accounting for lane information, paragraph 0081), 
wherein the photographing of the first picture comprises photographing, by the mobile device (taught as taking a photo image of the light by the user device, paragraph 0076), the first picture on the first lane in the first direction of the first intersection, (taught as determining the direction in which the device is oriented in, paragraph 0047, and prompts the user to face a direction, paragraph 0066, with each lane corresponding to a traffic light, paragraph 0037, and intersection data, paragraph 0053),
wherein the photographing of the second picture comprises photographing, by the mobile device (taught as taking a photo image of the light by the user device, paragraph 0076), the second picture on the first lane in the first direction of the first intersection (taught as determining the direction in which the device is oriented in, paragraph 0047, and prompts the user to face a direction, paragraph 0066, with each lane corresponding to a traffic light, paragraph 0037, and intersection data, paragraph 0053), 
wherein with the first information including the first geographical location information, the first geographical location information is further used by the server to determine the first direction and an 37identifier of the first lane (taught as determining, based on the received information, the direction of the user, paragraph 0057), 
wherein with the first information including the identifier of the first intersection, the first information further comprises the first direction and the identifier of the first lane (taught as sending a user’s location and direction and IDing the intersection, paragraphs 0057-0058), with a correspondence among the second picture, the detection result, the identifier of the first intersection, the first direction, and the identifier of the first lane (taught as including specific knowledge of traffic light knowledge associating location, paragraph 0060, and accounting for lane information, paragraph 0081, in data to analyze an image), 
wherein the first information is used by the server to store the correspondence among the second picture, the detection result, the identifier of the first intersection, the first direction, and the identifier of the first lane (taught as storing data, including user, traffic light, location, and image processing, paragraph 0037), and 
However, Raman does not explicitly teach; wherein pictures and detection results that correspond to the identifier of the first intersection, the first direction, and the identifier of the first lane and that are stored in the server are used to obtain, through training, the detection model corresponding to all of the first intersection, the first direction, and the first lane.
Wierzynski teaches; wherein pictures and detection results that correspond to the identifier of the first intersection, the first direction, and the identifier of the first lane and that are stored in the server are used to obtain, through training, the detection model corresponding to all of the first intersection, the first direction, and the first lane (taught as training a learning model on a prior set of labels, paragraph 0033).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a model with training sets, as taught by Wierzynski in the neural network taught by Raman in order to improve models. As taught by Wierzynski, deep neural networks may be trained for object recognition applications (paragraph 0007). In order to analyze the image in Raman, one would apply a training set of traffic signals to a neural network as suggested in Wierzynski (paragraph 0033), and use the trained neural network to identify traffic lights in Raman (such as in paragraph 0084).

Regarding claims 10-14 it has been determined that no further limitations exist apart from those addressed in the rejections of claims 1-5. Therefore, claims 10-14 are rejected under the same rationale as claims 1-5.
Regarding claim 19, it has been determined that no further limitations exist apart from those addressed in the rejections of claim 1. Therefore, claim 19 is rejected under the same rationale as claim 1.

Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield (US20140185880A1), and further in view of Wierzynski (US20170024641A1).
	Regarding claim 6, Fairfield teaches;
A model generation method (taught as a method to provide maps for real time traffic signal detection, paragraph 0003), comprising the steps of: 
receiving, by a server, first information from a mobile device (taught as a client device sending data to ta server, paragraph 0155), wherein the first information comprises a second picture and a detection result (taught as the images being associated with a position, location and orientation of the camera, paragraph 0156), the second picture comprising a signal light at a first intersection (taught as the image data being associated with a traffic signal, paragraph 0156), the detection result being obtained by the mobile device through detection of a signal light status in the second picture by using a general model (taught as receiving image data, which is filtered to the most relevant images likely to contain traffic signals, paragraph 0163, and using a classifier to determine signal light status, paragraph 0187), the first set comprising signal light pictures of a plurality of intersections (taught as the images taken at intersections, paragraph 0163), the first information further comprising first geographical location information of the mobile device or an identifier of the first intersection (taught as the image data including position and location of the camera, paragraph 0156), the first geographical location information being used by the server to determine the identifier of the first intersection (taught as the image data being associated with a traffic signal, paragraph 0156), with a correspondence among the second picture, the detection result, and the identifier of the first intersection (taught as identifying associations between images relating to a particular traffic signal, paragraph 0166): 
storing, by the server, the correspondence among the second picture, the detection result, and the identifier of the first intersection (taught as generating map information, paragraph 0183, which is based on the classification and association process detailed in Fig 2, steps 240-270): and 
obtaining, by the server through training based on pictures and detection results that correspond to the identifier of the first intersection and that are stored, a detection model corresponding to the first intersection (taught as the server sending information to the client device, paragraph 0183, which then predicts information about the related traffic signals based on the traffic signal map generated, paragraph 0184).  

However, Fairfield does not explicitly teach; the general model being obtained through training based on pictures in a first set and a signal light status in each picture in the first set.
Wierzynski teaches; the general model being obtained through training based on pictures in a first set and a signal light status in each picture in the first set (taught as training a learning model on a prior set of labels, paragraph 0033).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a model with training sets, as taught by Wierzynski in the classifier taught by Fairfield in order to improve models. As taught by Wierzynski, deep neural networks may be trained for object recognition applications (paragraph 0007).

Regarding claim 7, Fairfield teaches;
The method according to claim 6 (see claim 6 rejection), further comprising: 
receiving, by the server from the mobile device, an obtaining request used to obtain a first detection model (taught as requesting a map of locations of traffic lights, paragraph 0184), wherein the first detection model is the detection model corresponding to the first 38intersection, the obtaining request carries second geographical location information of the mobile device or the identifier of the first intersection (taught as sending the current location of the client device in the request, paragraph 0104), and the second geographical location information is used by the server to determine the identifier of the first intersection (taught as identifying associations with the information sent to the server regarding the traffic signals, paragraph 0167): 
determining, by the server, the first detection model based on the identifier of the first intersection (taught as identifying associations between images relating to a particular traffic signal, paragraph 0166, which is used to generate a traffic signal map, paragraph 0183): and 
returning, by the server, the first detection model to the mobile device (taught as the server sending information to the client device, paragraph 0183, which then predicts information about the related traffic signals based on the traffic signal map generated, paragraph 0184).  

Regarding claim 8, Fairfield teaches;
The method according to claim 6 (see claim 6 rejection), further comprising broadcasting, by the server, the first detection model to the mobile device located within a preset range of the first intersection (taught as a camera calibrated to detect traffic signals at a specific range, such as 150m, paragraph 0158), wherein the first detection model is the detection model corresponding to the first intersection (taught as the traffic signal map corresponding to a 3d location of traffic signals at the intersection based on the location of the client device, paragraph 0184).  

Regarding claim 9, Fairfield teaches;
The method according to claim 6 (see claim 6 rejection), wherein the second picture is a picture photographed by the mobile device in a first direction of the first intersection (taught as detecting a direction in which the device is oriented, paragraph 0155), 
wherein the first information comprises the first geographical location information (taught as sending the current location of the client device in the request, paragraph 0104), the first geographical location information being further used by the server to determine the first direction (taught as the position of the vehicle/mobile device being estimated from the request information, including GPS, camera, lidar, with respect to the generated traffic map, paragraph 0185), 
wherein with the first information including the identifier of the first intersection, the first information further comprises the first direction (taught as detecting a direction in which the device is oriented, paragraph 0155), with a correspondence among the second picture, the detection result, the identifier of the first intersection, and the first direction (taught as identifying associations with the information sent to the server regarding the traffic signals and position of the vehicle/mobile device, paragraph 0167), 
wherein the storing comprises storing, by the server, the correspondence among the second picture, the detection result, the identifier of the first intersection, and the first direction (taught as generating map information, paragraph 0183, which is based on the classification and association process detailed in Fig 2, steps 240-270, which includes the 3D location information, paragraph 0184), and 
wherein the obtaining comprises obtaining, by the server through training based on pictures and detection results that correspond to the identifier of the first intersection and the first direction and that are stored (taught as generating map information, paragraph 0183, based on the information sent and determined to describe the 3D geometries and location of the traffic signals, paragraph 0178), the detection model corresponding to the first intersection and the first direction (taught as identifying associations with the information sent to the server regarding the traffic signals, paragraph 0167).
	While a first vs second picture/information is not explicitly disclosed, the process descried is an iterative/repeatable process. Specifically, new labels may be continuously added for optimizing the classifier (paragraph 0181) and applied to assist users (paragraph 0183), and thus would be obvious to repeat.

Regarding claims 15-18, it has been determined that no further limitations exist apart from those addressed in the rejections of claims 6-9. Therefore, claims 15-18 are rejected under the same rationale as claims 6-9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20120288138A1, for further traffic signal detection and using labeled training data sets (such as paragraph 0057).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662